I have no disposition to question the correctness of the conclusion of the court that in view of the facts shown by the record the publication here involved did not fully measure up to the requirements of our statutory definition of the term "newspaper of general circulation." However, I do not desire to here express any definite conclusion on that question, as I think it should be held that the "decision and judgment" of a superior court in the proceeding authorized by section 4462 of the Political Code is not reviewable on appeal. To my mind the matter is confided entirely and finally to the superior court of the county in which the paper is published, with the result that, in so far as the legislature had the power to so provide, any notice, etc., published in a paper decided by such superior court to be a newspaper of general circulation, while such decision remains unrevoked by the superior court, must be held, wherever assailed, to have been published in a newspaper of general circulation. I think the manifest purpose of the section was to enable a paper about which some doubt might exist, as to being in fact a newspaper of general circulation, to obtain a certificate of standing, as it were, from the superior court of its county, which would have the effect of validating all publications therein while such certificate remained unrevoked, in so far as any legal requirement of publication in a newspaper of general circulation is concerned. Whether the legislature had the power to give such effect to the superior *Page 167 
court certificate of standing is another question which is not here involved and which cannot here be effectively decided. Being of the opinion that the intent of the section was to leave the whole matter in the hands of the superior court, and that no right of appeal from the "decision and judgment" given by such court was contemplated, I cannot concur in the judgment of reversal, and think the appeal should be dismissed as being from a non-appealable judgment or order.